Case 5:19-cr-00037-JPB-JPM Document 1 Filed 10/01/19 Page 1 of 3 PageID #: 1


                                                                                          FILED
                        UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF WEST VIRGINIA                             OCT 12019
                                                                                   U.S. DISTRICT COURT~WVND
  UNITED STATES OF AMERICA,                                                           WHEELING, WV 26003



  V.                                                 Criminal No.   5~ I~ C~ 31 (~c~
  DALE ROBERT BARNHART,                              Violations:       18 U.S.C.   § 922(g)(1)
                                                                       18 U.S.C.   § 924(a)(2)
                                Defendant.


                                             INDICTMENT

The Grand Jury charges that:
                                             COUNT ONE
                        (Unlawful Possession of a Firearm and Ammunition)

       On or about August 26, 2019, in Tyler County, in the Northern District of West Virginia,

the defendant, DALE ROBERT BARNHART, knowing he had been previously convicted of a

crime punishable by imprisonment for a term exceeding one year, that is, the offense of Theft

and the offense of Abduction in the Common Pleas Court of Washington County, Ohio, Case

No. 95-CR-245 and 95-CR-i 17 on December 19, 1995; the offense of Driving Under the

Influence of Alcohol,   3rd   Offense, in the Circuit Court of Tyler County, West Virginia, Case No.

02-F-9, on September 26, 2002; and the offense of Possession of a Firearm by a Prohibited

Person, in the Circuit Court of Tyler County, Case No. 06-F-19, on August 18, 2010, knowingly

possessed a firearm and ammunition in and affecting interstate commerce, that is, a J.C. Higgins

(Sears and Roebuck), model 583.11, 16 gauge shotgun (no serial number); a Marlin, model

25MN, .22 caliber rifle, serial number 98610003; a Winchester, model 67, .22 caliber rifle (no

serial number); a Harrington & Richardson, model Topper 58, .410 caliber shotgun, serial

number A5201096; and multiple rounds of various brands of ammunition, in violation of Title

18, United States Code, Sections 922(g)(i) and 924(a)(2).
Case 5:19-cr-00037-JPB-JPM Document 1 Filed 10/01/19 Page 2 of 3 PageID #: 2



                                         COUNT TWO
                      (Unlawful Possession of a Firearm and Ammunition)

       On or about August 27, 2019, in Tyler County, in the Northern District of West Virginia,

the defendant, DALE ROBERT BARNHART, knowing he had been previously convicted of a

crime punishable by imprisonment for a term exceeding one year, that is, the offense of Theft

and the offense of Abduction in the Common Pleas Court of Washington County, Ohio, Case

No. 95-CR-245 and 95-CR-i 17 on December 19, i995; the offense of Driving Under the

Influence of Alcohol, 3~ Offense, in the Circuit Court of Tyler County, West Virginia, Case No.

02-F-9, on September 26, 2002; and the offense of Possession of a Firearm by a Prohibited

Person, in the Circuit Court of Tyler County, Case No. 06-F-i9, on August 18, 2010, knowingly

possessed a firearm in and affecting interstate commerce, that is, a Cobra, model CB380, .380

caliber derringer, serial number CTi69033, in violation of Title 18, United States Code, Sections

922(g)(i) and 924(a)(2).
Case 5:19-cr-00037-JPB-JPM Document 1 Filed 10/01/19 Page 3 of 3 PageID #: 3



                                    FORFEITURE ALLEGATION


                                         Gun Control Act

       Pursuant to Title 28, United States Code, Section 2461(c), and Title 18, United States Code,

Section 924(d)(1), the government will seek the forfeiture of any firearm and any ammunition

involved in or used in any knowing or willful violation of Title 18, United States Code, Section

922(g), including:


           1) J.C. Higgins (Sears and Roebuck), model 583.11, 16 gauge shotgun (no serial
              number);

           2) Marlin, model 25MN, .22 caliber rifle, serial number 98610003;

           3) Winchester, model 67, .22 caliber rifle (no serial number);

           4) Harrington & Richardson, model Topper 58, .410 caliber shotgun, serial number
              A5201 096;

           5) Cobra, model CB380, .380 caliber derringer, serial number CT196033;

           6) Approximately 1,572 rounds of assorted makes and models of ammunition.


                                             A True Bill:



                                             /s/
                                             Foreperson


/s/______________________________
WILLIAM J. POWELL
United States Attorney


David J. Perri
Assistant United States Attorney
